Under the facts alleged in the information in this case, Sec. 9 (3) of Chapter 21968 is inapplicable, and it is unnecessary, and would indeed be inappropriate, for this court to express any opinion as to the constitutional validity of said statute.
However, the facts as alleged and set forth in the first count of the information show that appellant Frazier violated at least two of our perfectly valid criminal laws, to-wit: obstruction *Page 420 
of a public highway (Sec. 861.01) and, second, conspiring for the obstruction or prevention of justice (833.01).
The information also shows the commission of a common law crime. It was a criminal offense at common law for any person to obstruct the due course of proceedings in the administration of justice, either alone or in concert with others, and the common law is in full force and effect in Florida except in so far as it has been changed or displaced by statute. See 8 R.C.L. 319 and 39 Am. Jur., pages 502 et seq. The facts alleged in the information clearly show a violation of this law, or, at the least, an outrageous attempt to violate it, by effort to browbeat and intimidate the municipal judge, which attempt is also unlawful.
While the constitution grants to all persons accused of crime the right to demand "the nature and cause of the accusation against him," it does not guarantee the accused the right, on habeas corpus proceedings, to be discharged from custody unless the indictment or information, or affidavit and warrant, under which he is held, wholly fails to charge any criminal offense.
Habeas corpus is one of the grandest and most ancient of our constitutional writs, designed to protect the liberty of those who are unlawfully detained. It is imbedded in our constitution and cannot be impaired or altered by mere legislative action. But habeas corpus is not a remedy for the discharge from custody of a prisoner held under a warrant or information or indictment that merely charges a criminal offense defectively or inartificially, but which does not wholly fail to charge a criminal offense. As was said by Mr. Justice WHITFIELD in the case of Reffkin v. Boyce, 104 Fla. 211, 139 So. 578: "The indictment does not wholly fail to charge an offense under the law, and habeas corpus is not available." (Citing a number of Florida decisions.) All the foregoing statements as to the scope of the remedy under the writ of habeas corpus, in so far as the statement of the charge against the defendant is concerned, are sustained by a long and unbroken line of the decisions of this court, going as far back as Ex parte Prince,27 Fla. 196, 6 So. 659, and coming down to and including a number of our comparatively recent cases. *Page 421 
The first count of the information in this case, among other things, expressly charged that the defendants "did an unlawful act, to-wit: Obstructed the public streets, roads and established highways around, about and near the Dade County Court House and one of the City of Miami Fire Stations, commonly known as the Central Fire Station, located across Flagler Street from the Dade County Court House, by parking of said busses as aforesaid; thereby, and thus tying up, disrupting and crippling the public transportation system of the Greater Miami Area, obstructing the principal public streets, roads and established highways of the City," etc.
So, the information undoubtedly charged at least one criminal offense with sufficient clarity to justify the Circuit Court in denying the discharge of the petitioner from custody. And I think this is true also as to the offense of obstructing the administration of justice.
Therefore, as I see it, the judgment of the Circuit Court, remanding the petitioner, appellant here, to custody, should be affirmed, and the cause remanded for further appropriate proceedings, consistent with the foregoing opinion.
CHAPMAN, C. J., and TERRELL, J., concur.